Our examination of the evidence in this case convinces us that the moneys received by the wife from her husband were not a gift, and that when later they were placed to the husband's credit in his bank or used to pay the dues on building association stock standing in his name, it was but the application of his own funds. In this view of the facts and their import it is unnecessary to determine the legal effect of the application of the funds to the husband's account in bank or to the payment of his building association dues on the assumption that the moneys were originally a gift from the husband to the wife.
The decree is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, JJ. 14.
 For reversal — None. *Page 696